 

Case 20-10343-LSS Doc5024 Filed 05/25/21 Pagelof3

To: Justice Lauri Selber Silverstein

BSA Bankruptcy Case II EH
824 Market Street 6th Floor ' oo
Wilmington, DE 19801 :

. onl HAY 25 AM 8 38

From: CLERK

TIDTC URI
4g BANKRUPTCY COUF
US ERICT OF DELAWARE

 

Your Honer.I am contacting you in regards of reference claim P|

praying that the court will take in consideration the catastrophic harm

 

that I have suffered at the hands of adult Boy Scout Leaders.

After suffering years of abuse I had decided to come forward to bring

to light the truth of what was done to myself starting in the 1960s

as an active member of the Boy Scouts of America.

I had been living a clean innocent childhood unaware of the life harming
actions of sexual predators.

My loving law abiding parents ee 220 encouraged me
fo continue to grow into a moral, hard working young man, and encouraged
me to apply for a job working at a Boy Scout summer camp.

My trusting parents helped me contact the Los Angeles Area Counsel

to see if I could start working at the age of 13 years old, and due

Fo the fact that I would turn 14 years old in June they assigned me

to work at the ees 2s ty camp
supervisor working on weekends until summer camp started.

So leading up to the start of summer camp each friday night my trusting
mother and father would drive me from es camp.
On sunday night my mother and father would drive back and pick me up
wanting to hear what my weekend camp work was like.

I knew that if I told them that on friday and saturday night that I was

allowed to go anywhere I wanted with out suppervision my job would

be over right then, so I kept my secret.
Page 1 of 3 pages

 

 
Case 20-10343-LSS Doc5024 Filed 05/25/21 Page2of3

The older boys encouraged me to not tell anyone that we were free to
go into town, and helped me get beer and wine and suffer my first drunk.

One of the leaders took us to Ports of Call to the Brookside Winery

as he gained my trust, after the older boys went to shore thevwadult

   

good and my inhabitions were lowered by me being drunk.
This became a weekly event each weekend, until summer camp started, then
it happened almost every night, the great shame of what I was allowing
to be done to me was too much for me to admited to my decent loving
mother and father, I was learning to keep secrets of my abuse.

This abuse continued for years as I became both an alcoholic, a sexual
adict carrying the life harming shameful guilt, and later drug adiction,
from the long term effects of my childhood trauma.

The lomg term effects have caused me to suffer with poor self-esteem,
self-contempt, self-hate, with out self-restraint.

What I learned was my normai was so wrong, I became perverted in my own
thinking and actions, I did not know right from wrong.

This catastrophic harm has not only caused me harm, it has caused me

 

to not be able to be trusted by my wife, my business partners, by my
friends and clients, it has cost me my honor, my self-esteme, my homes,
my pride, everything that I have ever earned, and my freedom for years.
I have paid every dime that I was ordered by the court bo pay, it has
cost me everything, I ask that you make the Boy Scouts of America, and
the companies that insure them to do exactly what I have had to do.
Beawmeaccountable and pay every last dime.

They have high p&id attorneys, I had nothing left when I went to court.

Please do not allow them to escape justice.
Page 2 of 3 pages

 
 

 

Case 20-10343-LSS Doc5024 Filed 05/25/21 Page3of3

The adult Boy Scout Leader TE ot away with distroying

my life, this man never was arrested, yet what Jeaught me to do got
me arrested and suffered in so many ways.

I know that I am not the only victume, innocent children both boys and
girls have been harmed for life, please do not allow the high priced
attorneys to sweep us all under their rugs.

Its time that all the ugly secrets come to light, please make them pay
and not eseape justice again, there are too many of us victumes.

My shame will never go away, I can not hold my head up with pride, I
will forever suffer my shame.

Please know that I need your help, I wait to hear from you.

Page 3 of 3 pages

 

 
